Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Objections
Claims 1-3, 9-13, and 15-17 are objected to because they refer to abbreviations without properly establishing them in the claims, including: “Avalon_st”, “Axi4_st”, “Avalong_mm”. Appropriate correction is required. These abbreviations should be defined upon their first occurrence in the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 15-18 are directed to non-statutory intangible embodiments. The Specification, see Pages 13 and 14, discuss non-limiting terms such as “may include various media” and “in any other form well known in this art” with respect to the storage medium. Therefore, the claims are not limited to statutory embodiments.

Per Claims 10 and 15-18, the Examiner suggests amending the claims as follows to limit the claims to statutory embodiments:

“A non-transitory computer-readable storage medium”.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of these claims recites a limitation, “according to a timing relationship of the Axi4bus”. However, it is unclear what the relationship is and the Specification does not provide clarification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoler, U.S. Patent No. 10,019,546 in view of Ooi et al. U.S. Patent No. 11,036,660 (Stoler, cited in IDS dated 5/26/2022).

Per Claim 1, Stoler discloses an Avalon-to-Axi4 bus conversion method, characterized by comprising: in case that an Avalon bus is an Avalon_st bus, receiving Avalon_st bus data, performing a logical process on the received Avalon_st bus data, and then outputting corresponding Axi4_st bus data (Col. 4 line 54 Col. 5 line 15, Fig. 3; Upstream and downstream interfaces 212/214 can be different bus protocols, including AXI4, AXI4-Stream, and Altera Avalon bus. Col. 6 lines 8-18, Figure 4; Endpoint interface 232 of the adapter module 230 includes a bus protocol converter 246 for converting a first bus protocol to a second bus protocol appropriate for a particular type of functional unit or branch. This conversion can be an Avalon (or Avalon_st) to an AXI4 (or AXI4_st) bus conversion.);

While Stoler teaches converting between Avalon and AXI4 buses, Stoler does not specifically discuss Avalon memory mapped interface (Avalon_mm).

However, Ooi teaches a NoC interface 802 comprising a router bridge 906 providing data prioritization and clock domain crossing (CDC) functionality via a clock crosser 910. The clock crosser 910 may perform bus conversions, supporting AIX4 and Avalon memory mapped bus protocols (Col. 9 line 62 – Col. 10 line 48, Figure 10). Ooi further teaches utilizing an asynchronous FIFO buffer 1514A to overcome the fact that clock signals of different bus protocols may not be phase-aligned (Col. 16 line 55 – Col. 17 line 14).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the asynchronous FIFO of Ooi within the adapter module 230 of Stoler for the purpose of buffering requests as part of the conversion process between two different bus protocols because different bus protocols comprise unique characteristics, such as clocking, that may require intervention in order to communicate between them.

Per Claim 9, please refer to the above rejection of claim 1 as the limitations are substantially similar and the rejection is equally applicable. Additionally, Stoler teaches a bus conversion “device” (adapter module 230) and software stored on memory that is executed by processors for performing the claimed functions (Col. 3 lines 30-34; Col. 8 lines 21-39).

Per Claim 10, please refer to the above rejection of claim 1 as the limitations are substantially similar and the rejection is equally applicable. Additionally, Stoler teaches a computer readable medium embodiment (Col. 9 lines 50-62).


Allowable Subject Matter
Claims 2, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, in addition to overcoming the 112b rejection.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claims 2, 11, and 15 distinguish over the prior art in the specific steps taken to perform the conversion between the Avalon_st and AXI4 bus protocols.

Claims 3-5, 12-14, and 16-18 inherit the allowable subject matter of claims 2, 11, and 15.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record but not relied upon in the Examiner’s rejections is considered pertinent for teaching at least one of AXI4, Avalon bus, and/or bus conversion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186